DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, does not expressly disclose or suggest the interconnection or interrelationship wherein the first cover-plate layer and the second cover-plate layer each have a thickness ranging from 0.05 mm to 0.5 mm, and wherein the flow layer has a thickness ranging from 0.1 mm to 0.2 mm, wherein the at least one first support bump has a height ranging from 0.05 mm to 0.1 mm and wherein the at least one second support bump has a height ranging from 0.05 mm to 0.1 mm, as claimed in combination with the remaining limitations of independent claim 1. 
Regarding claim 10, the prior art of record, taken alone or in combination, does not expressly disclose or suggest the interconnection or interrelationship wherein the first cover-plate layer and the second cover-plate layer each have a thickness ranging from 0.05 mm to 0.5 mm, and wherein the flow layer has a thickness ranging from 0.1 mm to 0.2 mm and wherein the at least one second support bump has a height ranging from 0.05 mm to 0.1 mm, as claimed in combination with the remaining limitations of 
Regarding claim 16, the prior art of record, taken alone or in combination, does not expressly disclose or suggest the interconnection or interrelationship wherein the first cover-plate layer and the second cover-plate layer each have a thickness ranging from 0.05 mm to 0.5 mm, and wherein the flow layer has a thickness ranging from 0.1 mm to 0.2 mm, wherein the at least one first support bump has a height ranging from 0.05 mm to 0.1 mm, and wherein the at least one second support bump has a height ranging from 0.05 mm to 0.1 mm, as claimed in combination with the remaining limitations of independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the PTO-892 for relevant art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



11 January 2022